*1049OPINION.
Trammell:
Upon the authority of our decisions in Independent Brewing Co., 4 B. T. A. 870; New Orleans, Texas & Mexico By. Co., 6 B. T. A. 436; Douglas County Light & Water Co., 14 B. T. A 1052; and North American Mortgage Co., 18 B. T. A. 418, the inclusion in the income of the petitioner for the respective years of the amounts set forth in our findings of fact as the difference between the price at which the petitioner purchased and retired its bonds and the price at which it issued them was in error. In a redetermination of the petitioner’s tax liability proper adjustment should be made in the amount of the net loss for 1924 as a result of the inclusion in income for that year of the difference between the price at which the bonds retired in such year were issued by the petitioner and the price at which the petitioner purchased them.

Judgment will he entered wnder Rule 50.